United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1455
                                    ___________

Elva Whiten,                           *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Stuttgart Regional Medical Center,     *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                              Submitted: September 17, 2009
                                 Filed: October 5, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Elva Whiten appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination suit against her former employer, Stuttgart
Regional Medical Center. Having carefully reviewed the record and considered
Whiten’s arguments, see Gordan v. Shafer Contracting Co., 469 F.3d 1191, 1194 (8th
Cir. 2006) (de novo standard of review), we affirm on the basis of the district court’s
opinion. See 8th Cir. R. 47B.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.